OFFICE     OF THE ATTORNEY                       GENERAL        OF TEXAS

                                              AUSTIN




Honorable B. 8.            Grlifln
Cou.ntf Attornry
Young county
Grahcm, TtPar

Dear sir:                                    Opinion x0. o&77 ._                 (i.
                                             Rer  shdfr0   - Article              1040,
                                                       V. A. C. C. P. -~~erding prl-
                                                       BOPUCO  - Purct21re fl g~oertrr
                                                       ad6 ‘libhee - -c~910p1~~.t’0r
                                                 ,,.~‘oocf,k-” ia

                 Your rtqutrt              for:~plbion          his bien    rtosl~ab     and
carefully        ooneldsr~d          by thid.$ep@rpaat.                Fe quote        frca   your
rawest      a8    fol1ow~~                    \       /



                 'The $bdrr                oi Ypu&.County,    Temr, liVea
         in the Count          f&11.          Ue..la ‘paid by thr County
                                     ikt     rupJbr&@nd aalottnanot              OS




                 “Young County              o,~lc4rr        tire tompenseted     on
         a too    barlr.
               -In the shsrirr’e  aanuel r4port, the 00st 0f
         groceries   1s olei3td at an expwmt of 0Lrflot end
Eononblo 1. R. Orltiln, Pago t


       the suount OS money ho ha8 paid the meld for
       heeiy,rk is also clalx1a4 a6 an l6p4n84 or
              .
                Qa ittr         of $X0.00 18 shows on thr 3hsriii's                               ..
       lnnualr696rtand    olalud  by him as as lxpnsr
       0s ofrio   sor tha purobasr or dishes osrd In tbls
       oommon kitehen.
             Vhr atploymant of the epid and 9urobrso ot
       the bishas us8 done br ths GhdriSt without the
       knmldge or oonsrnt of thr Coraml~sionars*   Court
       of Young Cotity,  Texas, and was not shown or
       olalmsd on anr monthly st6t4umnt of 6rp4666.
                *?leass        faform me es to rbat par tlon of th4
       $wo:iy       bill       should be allmod as an rrpenss of
                 .
            "Pleas6 inform ao as to whether or not tbr
       oost ot ma16 renioo   should ba sllorrred as an u-
       pen68 of ofrloo and it 6ueh 16 6110a66, wht
       portion, it any, should bs 60 allowed.
            71ess6    idiom m 68 to whether or not the
       puroh so of dlshe; should bo allowed    as an 6x0
       peasa of offioo,   and ii so, what 90rtlan.~
               Art1010 1040                 Varnon’r           hnotatod         Toram Cob       of Crira-
isal   Prooaduro,          ro666       In     part        as   follwr:

                7or      the    saio        ktepln
                                 , support 6ncLashtasnor
       or   prlsonsra            all or uadrr @au& the
                               oontlned              in   !
       shorirr shall be allowed the following ohargesr
                ”. . .

             -8.                 snd maintananoo, ror uoh
                         Par support
       prlsonu          for      suah 66 6mount66 my be
                            aoh da
       tlxod br the cornpi J onors court, proviA        ths
       earn8 shall br rrasorahly    sufriolsnt for  suoh put-
       goso,     aad     in    no    emat            shall     it   br   1066    than   forty
       eants per day nor more then  66r66tpflrs oosts
       96r &,I rot roh prlssnsr.    The net prolit shall
       oonstltuts is66 of ofSior sad shall be aooouated
       for bT thr shrrlif In hi8 angal rsportas othrr
       iass mw prorldsd br law.    T&r sberlri shall in
Hoaarabl6            X. 8. Qriifln,         me       S


          lwh   repast Surr+lrh  a   iturirred   rerltie4 looout
          Of a11 u'jW&tUroU      8ud. by hi8 iU teOd16rr(lana
          rlatummo     or pri6066r0,       6066m9an7i4 swb r*
          part with reoelptr and rauehara in support        or                                h
          SPOh       itU8      Of   eQ66ditlU0,th.   6ift6r6BO6 br-
                                                         6Ud
          twesasuo hls~eod~tures       aad the UOPBt     6110wed
          by the 66ad6616nu6      oout     ahull bo 4om.d to SOB-
          6tit8t6 fhO'n6t pt0tttr      for         said     rhirh
                                                         OtflOSr
          6~16OOOU6t                86 f6OS Bt OffiOO.                  . . .'
                     The 6boVO QUotSd             86OtiO6      Of   the St6tUtS         prO7idr6,
aa~ongothor things, that           tha net profits (of the feo dlng  la
SUppOrt         of pti6oBar6   by tha sh e r iff)
                                                rhu   eolutitute ?e@S  o?
aitioe         a ndShu     be loOOMt66  fo r b ythe Shoriif in hi6 lrmml
resort         a6 0th~ tOO6 now providd by bW.        Th4 reotlon al60
yroiWI6          "that the shoTif?            &k     Such      reDBrt      (r4?4rriag     uadwbto&
ly   to    hi8       6nn116I   report     retrrred to lborr) (bratkets we)
furnish         an    ltemlted      rsrltlo&  atobunt  Or all lrpeadltures                    *to.*
The aboro QWt46     64ttiOB  6.616 8peOifiOally  With  the Sheriff'6
uf666  Of OtiiOe*   6Bd *S~eUditUl’66  * in th4 tSe416& and Irlnten-
MOI   of 9r1*0n*?6.

         thdu Article           SbQV, 0. A. C. 8.. the ex9s~se6, other
than thaee 4XJWlditUr.S         ia OOMSOtiOLL with aubbnobiles,     which
M OfiiCCr     16 SUthBri6.d      t0 Ohi      88 ddWttiOti when QP0porlt
reportad    in th$ required monthly report, are llmlted to sk-
tlOISUf,    StCUlI~S, tOh@lOILe,    p~elX.bM    00. OffitiuS' bMd6,    io-
CltrdiSl(p the eO6t Of S'lTOtrboBd6 Of de9Uti66,          9nairslr011 tire,
burglary, theft, robbery ln6unnoe pmteotlag pub110 t~tbds,
tmVOli86             e~eXL646,       Md    Other     Sinsil~~       Ib304666~       O~MS~,        the
TUlS      Of    CBBStrUOtfBti     ~4 B ~r iS’
                                            b elal&g ‘P iiti
                                        “efUSd6~           tB Qtp iliq
tha ~emral&ogurgo      br the 6pe6l6117 lmW6t6d       it656 6a6
to trwtriot    it6 nunlng   to l Q6MeS    Of th4 66ae kiad or 01168.
piUs;e      ;bCarnts,   lo6 II* Yf. (2A) SPI, ~6 Case7.7. S+te,
       . .     .
        Artlols 1046, Vernon'6 Annotated                                    Tex66 Cod6 Of
CdnlnU Procedure, reads as iOnOWES
                    eeoh regular k’m OS the Ooaa%66i~6et6
                     -At
          ocurt, tha sheriff Sh6u &'r666nt t0 6wh SOUt
          his lco0U6t trr&fiad by hi6 aftidarit    for thr ax-
          pense incurred by hla &inOe the US* lOOOUt We-
          64BtOd for   the 66fO-keOQing 6Ud PaiEtWMM     Of
          pr~OB~8,             l6OiUding      &U-d6         mPlB)rd,        if   6-9
Eonomblr       S. H. orirfln,     Pago 4


          bwh laroont ohall lto t. tho am8 ot ash pti-
          lomr, raoh ltom of lxpono8 lnownd    o n lo o o wt
          ot ouoh primmer, tho doto of uoh ltmo, the
          name of l8ch yard oaployod, the length of time
          employed an4 tha purpooo of ouch ~loymeat.~
               Article     1047, Ternon’ Annotated      Tsxao Co60 oi
crl01fa       P2-000da0,     read0 a0 r0ii0w0:
               The    aamalnolonoro   court ohnll oradar      ruoh
          #mount   and lllortho     lUUJ, or lo much thsreor
          am lo roaoonsblr     snd la looordnnoo with law, srd
          ohall ordrt a draft ioousd tn the oheritf   upon thr
          oounty troasursr for the amount no allowed.    3wh
          aooount oh11 be rilrd and kept in the olrior or
          ouch oourt.”
            Tho on80 of liarrio County, et al V. Harc=iond,eos S. a.
451, oonatrusdArticle 114~3 of the Tewa Coda or Crlainel Pro-
aadurr or l*l.l, now Artlale 1046, V8rnanto llnaotated Taram
Coda of Crlmirul Proaodurs, and oald oum holds that a lherlff’o
looounto for korplng ~rlronsn, gl+lng the noao or raoh per-
lOn,the date and hour onmmittod, tho ofienor,            when end how
rolsawI, the number of Qxo in jail,            and arrlrlng et thr
amount of the bill   by iwltlplying       the numberoi day8 by the
per dim rllonanno per prloonar          va8 not rspulrod to bo are
fully itomiro6,   under Artlalr     li43,    Cc&r of Criminal Prooedure
of 1911, rogulring oooounto prroanted b ConmrLsoionerol Court
for kooplng priomwm     to @Sate tha naz-10or each prlooner
and oath ltan ot s~go,nsa lnourrad on account of aoh pr’ioonvr.
               Wr quote fins     oplnlon lCo.   04600   ot thlo dapartmnat
am followot
                 *Ia rmmLl)rerto your oaooaal pueotlon vu are
          rropaottul~y    ad.daed that it is the opinion oi
          thlo department that tho law doom not mqulro
          the Shbrlil in & rem oowtp to film a aoathly
          r ep o orr t lxpendlturro for roodlas prloonero]
          that   Artlcl* 3089,;.pupra,~ta:::,&ruLl$8bls to such
          lltuatlon; thatSoctl~h a bf,Art p”cl9 1040, C, C. P.,
          ougra, governs lald 8ltUatlon      and under meld
          lootlon it io the duty Of the Gharifr to LOOOufh
          in him annual report Irequlxud by Article      5897,
           oupm) for the cat proflto erlolng from tha read-
           ing au6 rnlnts5a508 or Frl6oner0, am a rw or
          aftloo,   al00 turnming     ln said annunl mport an
HonolrblO X. E.     drlffla,   Pog0.6


      itrite    tOrlflOd wto wt o flU lrgmdlttm8
      ma. br hla far foodln(l Ma rriBtoBnBo0 0r prl-
      oonoro, et*.                 brtweon ouoh ox-
                     The (Lliforenor
      pondlturor  an4 the amount albwod br the Ca-
      Jooio~oro   Court withlnthr llmiibtkm mot out
      In the l0atl0n oonotltutoo the not prorlto r0r
     rh1.h the sbrrirr ohm 80c0unt for 00 0 r00
      of orrlc~ in him nnnunl report. Iiowofor, undu
     Artlalo 1046, Vornon~o Annotrtod Tomu Coda of
     Crlainal  Protmlar~, It IO tho duty of the
      ohorirr to tllo hi8 vorlrlod aaceunt for keep-
      - prloo~ra dth the Comloolo~ro' Court
     at arch rqular    meeting of ool6 court am out-
     llnod bT ma id   lrtlolo.  The ltdzotlon    of
     lald loooupt will be lufflalOnt    lr it meoto
     the rrpulromsnto laid dmn    in tho coOo of
     Efwrlo Counw, et ml vo* lhwaond, o~pm.~
            Xe quota from oplnlon       MO. O-3394 of this   department
no follorn:
          uYou stats in txw latter that (the ohrr-
     irr ~a hi0 r80di~ T000ai0tl0g or row pOO910)
     ut  tbok a0018 that  arc proplrod Zrom the 80ao
     lupplioo used iB faodl~ th0 prioonu~.     You
     th8B rODOUBd,ior OU? 8BOw8r, tho fOllOd~5
     qooot Ipon:    ‘8h8ll the ~onlo, the grooorioo,
     8~8ua.6     br thr l  hrrlff and him iamflr, ll00 be
     00000nt0e ror 00 prorlto 8nd roOO 0r orrioo,      00
     tho aaoh profit from tha jell 107
          lh IOundorotand the ihOt fr o m    y o ur
                                                  la t-
     ter,   the lhorifibuya 01 tho gr000ri00 together,
     for the prloonoro and 0100 SorLhls rtilr,    end
     tho mwlo for eno hlro th a nprepared IrOn these
     g.rocorloo. In ordu that  the ohmrift MI propr-
     u 8000ut for the profits   40rLwd from the r804-
    lnngof tha prloonoro rhorc, the groorrloo am so
    bOu&ht,only those grooorloo lotrPlly uoad In
    reoalng tho prloonero should be charged l&alnot
    thr OlluwaoaO ondr b7 th0 oardotionoro~    oourt
    in drtetinlOg t!u notprofits to br lCoount8d
    r0r in the 0h0riw0    reprt,  Ii this lo done,
    'the profits rr0plfOed~8 the prloo0oro nre
    propuly   nocounted SOPbr U,'    00 ltnted ln the
~otl&me’k~he                      Boxt     t0    t&   hat   mm&F@ph
                                  xrthlo         18 bno, your qaaa-
tloo     rhoul4 bo*.mwwl                        La thr ~(;ntlto.
         -In rlor of four auutlon uid                        from   tho
                     iottuir    l rhole             b+ov0r,  -
                                   tot81 aoot of ihr gzoo8~1.8,
        ubin#        tb080     oo~uao4 0~ th8 8hodrr'a
ruiirk          10    ahmrgo4        80 a8       lb    0s r~p0000
l&BOt      the 8lhw8BCo  n4. br tha Oaari8OiOB-
arm*     mom lna the 4lrruon~r 0~ *pwit0'       ro-

oorroot        mount         of
                      rofito tqulrO4       to bv SO-
ported b7 the ohsrl   rr uudor Art1010 1040 0s
the Co40 of Crlmlml      Proaoduro.     Thr amount
reported wOuld    be 1 08 th e  loopnt wed to par
for thmt part 0s t lit- groowlro oonoumad bf
the 8herlff aad bin fmlly.          Thlo would be
t8ntCmou.h to the retention an4 fnllon           to
raport by tho shherirr 0 part 0s him r000 in
riol0tioB  0s thr 0t8tut0.      Vndor tbOo0 rnato,
tharrforo,   y'our tJJOOtiOB should be anOw8fad
la     the Orrim             tirq.
         ”. . .

         "In rlorof the roragolng luthorltloo           you
lro    roopoattuUy  ldrirr4  t&it    it   lo thr opfdon
o r thlo dr p utmo th   ntt, unduth er na to        ltatod,
the 0h0rlrr ollould rlthrr 4Oduot 0017 thr ooot
or tho goarrloo notrullx used in ireding             the
prloonor8 iron tho lllowaoo redo for the rood-
iag$nnd mlntotmtor or the prloonoro mad rrport
th0 difr0?0B00 am r000 0s orriao, or             hr 8hould
dsdoot tha tot01 000tr 0s th0           r000r~a0   mf0
the 8UOmBOO aadr by the 0 clmoifonlonuo*            oourt
OVA report the dlfforonao         lo tho ooot OS the
groorrioo  ooa~msd     bT th0 ehl
                                8 erlft*o SlPllJ ar
r800 0s orrioo.
          “Whntw.            bmro maid aborr 10 baaed UPOBthr
preortnptlon that tha 0rriou0                  0s Uldland coantr
mm ooPprnoate4                 on a ice baolo.

          *In    rim OS the statmOd    ~pab In your lot-
tar     that     'Kort 0s the tlma the ohsrirr lmploTo
       l
       ~:,wh
          wesa o
           vi& tola
                 pis
                  nehrr8.d
                    o o-intto
                            orushaxot
                           ut
                           th       paxens
                                       i-.
       &mum&a 4088 tit roortitatr      an lxpo88. of
       office and shoul4 not b8 rhargJ as mmh.
       The rxp8n8o or emplo~lIl( l SOOkto pr8pro                           -
       food ior tho rlronwr should bo rbrgod
       a&net the ae owaos rrds bt tho cotmisrlon-
       us’ roust for the ~srdlnq aal ulntosmass      of
       the prlromn    ln the sue -?       aa tho oort
       of tho (roorrlor an rhargrd qalmt      raid
       lllor*mro in drtualnlng   rhothor tha shwift
       &r sita 8l na t profit te bo rrparte6 as rror
       ot 0rfl00 tmdu Artiolr l040, cod0 or Crlm-
       lnalProoo4Pro.   800 8tatr T. Camer, ot al
       (Cit. App.) 106 8. 8. (Ml 897, at gap 4OO.a
               This   department       hold en Yarch 4, 1930, ln aa epln-
ion nittrn  b Eon. Samoa El. Iwr, AIslOtant nttormr   a~n~ral,
that         t i 8hOuld buy the food US&
     tho slier                            la fobding prl-
amen 00fdind la the couitf Jailt that it rar the a\ltr 0i
the Coaala810aarswCourt to iumlrh the oountf jdlar rlth
mnttrrrrrr and blanket8 and that 8uoh mttrosarr  and blankets
should be bou&t 05 cmprtitirr   bid8 ~8 provided br Artlola
1659, Revised Clrll Statutrs or TIPS.
           Opinion Eo. O-SE9 of this Qopartaont hold8 that
ths rhrrlii and rmt the Com618donrrr* Court should ruper-
~188 thr purobnss of rood anb tha trrdlng ot prlroolrr.
               t-0 quota iron opinion            go.   o-1m.e of this   arphnt
as iollorr:
               Wth     rrfuenoa    our rlrst quostloa
                                       to
       yorr are   r08p00trur      IlOd that
                                       ad+    it ia the
       opldon oi thir drputnmt       that   la four Ooutf
       thr 8hdfr     bar auQorltf   to rw     and purohro
       rood twsrsarf    for thr ~lnklurr00     Of prir~n-
       VI   la the county jail.     You are furthor ro8-
       psottuuJ adrlrod that it 18 the oplnlonor
       this dopartmnt that la g'~urooantt the ocn-
       mlsdonrn~ court roul4 hare mutlmrlt7 to pu*
       ohsa o r l&horlrr tha ptuohro of,Other sup-
       pler   neoorsar~ for th aaintummr       ot prl-
                U?id6r tha prcrlrlou    of &%iOlr 14.689,
       izx.3      Cllll     statutes        or   Texa8."
                                                                                        792

Xomrabla        E. 8.   $rlfSln,    mu0 8


               1 0
                 lnO1OSr      honulth     SOpi*        of     0pinioM    1108.04594,
04680       and O-leEi     ot tU8   doputmrnt          tor your lnfozmmtlon.

               Youar* re8p9i4tully            ldrirod       that    it l8 the opinion
Of   thil    dS~MtAUUlt1                                                     .

            The @cut et the 6rOOSrir COnSUM by thr ahor-
iiilnd h ii*fdlf 8hOdd IIOt b8 d%i~d W?dJUt tha HOW-
8m0 ad. br the ColnraifSSiOWrS’                Court    for        thr iBOding and
mlnteMnor   Of the prllionsrm.             %!hOShUiff Should Dq QU-
aomll   for htr om grooori4r              ~4 should not ohfirw up the
@'OOU IOS h8 UU? tl5.8
                     ?MilY              OODIUQI a8 l.II
                                                     Up OWO ~& llStth a
lllo~~oo  made him by the Cm!nlasiwer8~ Court, Por rzaaple
if th8 rheriff bou&t   a bill of @OOWi08 urountlng to #SO,06
and 88rvod e40.00 worth of Bame t0 MS prisonore and the
ohrrlft  ~6 hlr fazllip oo~ttwd  ~10.00 uorth or thr &rooulw,
tke sheriff  then should report only $40.00 or aam as &n item
o? expe.nsr ohargsnbla against tho lllounnoo ~ada him by th8
CamPll88lonrr8~Court for the purpose of determlnl~ what
profit, if BAT,UaS Md8* Ac4yprotlt made would bo rsport-
ed a8 a SW        Of Oft;00 88      OUtliWd       illhtiOl0 1040, V.A.C.C.P.

           t.   Thr rhsrlf? ba8 authority tolmplor a ooobrald
to oook r 006 .eor anti wrvo too6 to the prioonrrr and to do
houeohold work naorsruy for tho malnt.nanO. Of the pri8on-
oral thr salary paid to suoh oook-mald for ruoh 8uriao8
ShOti be drduotmda8 ln lXpOMcl R@nSt     thtriff'8        tibU-
anor ?or tha pur9orr or botormlnipgrhat  profit    it any, was
metIe. Howe*u, t&e Sati    paid to ruoh oook-dd     for aook-
1~ for tha ah~rlff ln& h78 fcual* and for putormlng hour-
hold work for the ahsrl?? and his family 8hould not bo ohup
ad up as aa itsm of arpanna against tha dbITMO0~
           a. xt 18 not ~0088u7   for the 0herirr to make a
monthly rrpol'tOn th. &l'9OOriOSM d oookpmd    lXmnBOaS  S-8
8&oul&be reported in hi8 annual rwort.    (SM opinion Ilo.
.O-t680, SupI%.)

               YO find your pwtilon
                4.                          with nrorenoe to the
p~&%baSO or the dfrhes rather difri0ult in rlrr oi the mra6u
facto &WI w with nronnoo              ta IMI*    However, under tha
fWt8 Stat& thr &%.00 worth of diSh.8 bought by th8 rhorl??
UR$ boul;bt on hi8 Own rs$~OnSibilit~        aad  6.r. his dl*he* fd
do nbt belong to the Q-W.             -64 VI not furnlshcd with la-
forsntlon  a8 to whether the county had neorrrary and adrqmttr
Xonorablo2. X. Uriifln,Pa60                   9




41898   Oh hMd 8t thr OOUntr ltil.      orahril~e          tho CaPosiS-
8lon8.W    OMlrBwlU furnlrh thsir W&S          rlth nrao88ax7
8tOT88, kltohoa lqUi Mat, UtMSilS,       kliV.8,      ?Otb,    QOOM,
&&8hOS  aad  othrr   aim! lar thlnes OO8088ar7    for   tho  fodlq
of prle0aea.       So frrU8~ of rlronur,         of ooarso     ro~utrrr
a outaln       amount         or
                             alrhrr.    d   the  c8Mt~ had ns hah.8       In
it8   /ai1    Or did    8Ot h&V. @MU&                      l
                                            diSh.8 t0 d.qutO~        teO&
the prlsoau8          in a rraSOMbl4      manoer and tha 8hrdtf      rued
hi.8 diShO8 in        &iiShU&8~      hi8 dUtr ia SO@&&    prisoners,      w@
think ho WoUl6 bo StitlSd                  to Obar~O I@ W aa -aSO       8&n8t
hi8   allmU              ?Or       thr pUQOS@ Of (LOtOrPini4 PrOfit     if    anr,
and fees      of   0frl00,          it any, undrr Art1010 1040, T.A.d.c.P.,
4 rmSOB¶blO          e&&a
                        iOr the US0 Of hi8 diShW, in frrdi&&g
thr priSOW8             (mt
                      iitOiud;ag hi8 PUSW8i uso Of the dl8h@S),
lnoludiag war;     broakago and dsproci~ti0~~    %'hO?OaSonablr-
neP$  of such ahamo would ba dsteminod       br thO 0o~ds~icumr89
court in it8   BOUti  dirorstlon.